        Case 1:19-cv-09236-KPF Document 80 Filed 01/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,
                                                      19 Civ. 9236 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


ERIC YOUNG, et al.,
                              Plaintiffs,             20 Civ. 169 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


BRYAN FAUBUS,
                              Plaintiff,              20 Civ. 211 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


JOSEPH EBANKS,
                              Plaintiff,              20 Civ. 453 (KPF)
                       -v.-
                                                            ORDER
IFINEX INC., et al.,

                              Defendants.



KATHERINE POLK FAILLA, District Judge:

      On January 17, 2020, the Court ordered that all counsel seeking to be

heard regarding the appointment of lead interim counsel to file their papers on
         Case 1:19-cv-09236-KPF Document 80 Filed 01/28/20 Page 2 of 2



or before January 27, 2020. The Court recognizes that certain counsel had

filed motions to be appointed lead interim counsel prior to January 27, 2020,

giving other counsel the opportunity to file opposition papers to those pending

motions on January 27, 2020. In the interest of allowing interested counsel an

equal opportunity to oppose motions to be appointed lead interim counsel, the

Court will permit counsel to file papers opposing lead interim counsel motions

that were filed on January 27, 2020. Such opposition papers shall be filed on

or before February 7, 2020.

      SO ORDERED.

Dated:       January 28, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
